DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement 
3. 	The information disclosure statement (IDS) submitted on 7/16/21 the information disclosure statement was considered by initialing the PTO Form 1449. 
Drawings
4. 	The Examiner has approved drawings filed on 4/20/21. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: seal unit  in claim 1,-3, 5, 7 -10, 12, 14, 17, 19 - 21 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 7,12-14, 16,17,19 are rejected under 35 U.S.C. 102(a)/(1) as  being  anticipated by Stuck (US PGPUB NO. 20180060657 A1).
As to claim 1, Stuck disclose an apparatus comprising at least one processor and at least one memory including computer program code ( see para 18, 24, 25, 28, note, program correspond to software see para 29, 31, 51) ) , the at least one memory and the computer program code (hash code see para 27, 28 ) configured to, with the at least one processor, cause an apparatus at least to perform or control ( see para 29, 46) :
obtaining or causing obtaining an image of at least a part of a surface of a sealed unit ( note, pills in the pharmaceutical industry doing authenticity to verify blister ( note, blister corresponds to the surface of the seal , on the package or carton , see para 17);
deriving or causing deriving a representation of the at least a part of the surface from the image, the representation comprising a set of values respectively representing a corresponding set of height levels of corresponding sections of the at least a part of the surface ( note, reference 657  talks about string of character at least a portion of which defines the physical sequence of the pills 12 located in that particular blister 10, the identifying sequence is what is then used to form the second part of the authentication pair, which is data matrix code, see para 24 and note obtaining the image of least part of the surface of seal is derived from image assets of values  which correspondence to height levels of the surface of the blister. Height defines in the specification as (a) 2d matrix (nxn matrix) as a height , (b) binary values ( 1 or 0) as the height ( largest and smallest height) and )c) string for characters reference 657 describe 2D image of the blister with 2x7 matrix see para 18- 22) , (b) so either or both “2” and “7” represents height levels of the matrix , as for (c) 657 describe binary representation and characters formation (DX/DX/NVR/… ,  see para 23, so it meets claim height levels );
generating or causing generating a string of characters based on the representation of the at least a part of the surface, the string of characters comprising at least a first portion representative of the set of height levels of the corresponding sections of the at least a part of the surface and a second portion generated based on a function of the representation and/or of the first portion of the string of characters surface ( note, reference 657  talks about string of character at least a portion of which defines the physical sequence of the pills 12 located in that particular blister 10, the identifying sequence is what is then used to form the second part of the authentication pair, which is data matrix code, see para 24 and note obtaining the image of least part of the surface of seal is derived from image assets of values  which correspondence to height levels of the surface of the blister. Height defines in the specification as (a) 2d matrix (nxn matrix) as a height , (b) binary values ( 1 or 0) as the height ( largest and smallest height) and ) c) string for characters reference 657 describe 2D image of the blister with 2x7 matrix see para 18- 22) , (b) so either or both “2” and “7” represents height levels of the matrix , as for (c) 657 describe binary representation and characters formation (DX/DX/NVR/… ,  see para 23, so it meets claim height levels) ; and
associating or causing associating information representing the string of characters with identification information of the sealed unit ( not, string of characters identification of sealed unit, see para 18, 22, 27, 46, 50, 51) .
As to claim 2, Stuck disclose the apparatus according to claim 1, wherein associating the information representing the string of characters with the identification information comprises at least one of the following:  storing or causing storing the information representing the string of characters with the identification information of the sealed unit;  providing or causing providing the information representing the string of characters in association with the identification information of the sealed unit to be accessible by at least one external network device, in particular via a communication path ( see para 29 39) .
As to claim 3, Stuck  disclose the apparatus according to claim 1, wherein obtaining the image comprises obtaining or causing obtaining the image of at least a part of:  a bare surface portion of the sealed unit ( see para 47 49);  a part of a label of the sealed unit ( see para 20) ; a part of a seal for sealing the sealed unit ( see para 34) .
Claim 5, Stuck disclose  determining or causing determining, based on the obtained first information, whether or not the first string of characters is present in a database Stuck  ( see para 29, 40)  ; and if the first string of characters is present in the database ( see para 23): outputting or causing outputting confirmation information characters identification of sealed unit, see para 18, 22, 27, 46, 50, 51) . Therefore,  since claim 5 is similar in the scope to claim 1, claim 5 is rejected on the same grounds as claim  1.   
Regarding claim 7, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
As to Claim 12, Stuck disclose receiving or causing receiving the first information via a network connection Stuck ( see para 39). Therefore,  since claim 12 is similar in the scope to claim 5, claim 12 is rejected on the same grounds as claim  1 and 5.   	
As to claim 13, Stuck disclose the apparatus according to claim 12, wherein a second portion of the first string of characters is generated based on a function of the representation and/or of the first portion of the first string of characters ( see para 23 , 24)  .
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
As to claim 16, Stuck disclose the apparatus according to claim 5, wherein the string of characters, the first string of characters, the second string of characters, the at least one first model string of characters, and/or the second model string of characters ( see para 24) further comprises a third portion different from the first and/or the second portion and being determined based on a hash function of the first portion and/or the second portion and/or comprising a checksum of the first portion and/or the second portion ( see para 26 – 28) .
Regarding claim 17, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.

Regarding claim 19, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stuck (US PGPUB NO. 20180060657 A1) as applied to  above claims 1 - 3, 5, 7,12-14, 16,17,19  and further in view of  Poisner (US PGPUB NO. 20080000979  A1)  .
	Regarding claim 4, Stuck disclose  tracking of pharmaceutical tablets and other elements stored in blisters to verify authenticity thereof.  Stuck fails to teach  obtaining the image of the at least a part of the surface comprises: applying or causing applying ultraviolet, UV, infrared, IR, and/or white light to the at least a part of the surface.
	Poisner  disclose method  for identifying pills vla an optical device . The system comprises of  teach  obtaining the image of the at least a part of the surface comprises: applying or causing applying ultraviolet, UV, infrared, IR, and/or white light to the at least a part of the surface ( see para 28, 32, 37 ).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify  Struck  by the teaching of  obtaining image of  piils of surface using  ultraviolet, UV, infrared, IR, and/or white light to the at least a part of the surface  as taught by Poisner  
The suggestion/motivation for doing so would have been obvious, to pill  identification device could further provide two-way communication between the pill identification device and the base station, enhancing monitoring of decisions made and reducing human error as taught by Poisner  ( as suggested by Poisner  see para 13). 
Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 4.

Allowable Subject Matter
8.	Claims 6, 8 – 9, 10, 11, 18, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




					Other prior art cited 
9. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 9298997, 9969571 , US PGPUB NO. 20190342102, 20180046776 , 20160239795, 20140175165 .



















Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669